Temple, J., concurring.
I concur in the judgment, but I do not understand the controversy exactly as it is stated by Mr. Justice McFarland. The court practically divided the storage money between the parties in proportion to the time the goods remained in storage before or after the assignment, without reference to the amount earned, computed by the warehouse custom. For instance, if the goods had been stored five months when the assignment was made, and, therefore, the full amount for storage had accrued, still, if after the assignment they had remained two months longer, and no further charge could be made for such additional time, the court gave to plaintiffs only five-sevenths of the amount, and to the defendant two-sevenths, after deducting cost of cartage, which is included in the charge for the first month. Defendant contends that he would be entitled, in the supposed case, to two'-sevenths of the whole amount, since all is charged as storage. I think in this view the court properly deducted the charge for cartage before computing defendant’s pro rata charge. I therefore concur in the judgment.